DETAILED ACTION
This office action is in response to Applicant’s arguments received on 01/04/2021. 
Claims 1, 8, & 15 are independent and have been amended.
Claim 6 previously canceled is now brought back.
Claims 21 and 22 have been canceled.
Claims 4, 6-8, 11, 14, & 18-20 have also been amended.
Claims 1-20 are currently pending and have been examined.
The 103 art rejection of the claims has previously been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of fraud liability shifting without significantly more. 
Claim 1 recites: 
receiving, a purchase request with purchase data for a purchase transaction;
automatically acquiring, a web-client attribute associated with a functionality of a web-client of a transaction account holder while the transaction account holder while the transaction account holder is conducting the purchase transaction.
comparing, the acquired web-client attribute with one or more of stored digital wallet attributes from a digital wallet associated with the transaction account holder;
confirming, that the acquired web-client attribute satisfies one or more of the stored digital wallet attributes;
obtaining, a transaction attribute from the purchase data;
comparing, the transaction attribute with one or more of the stored digital wallet attributes; 
flagging, the transaction request as suspicious in response to the comparing;
issuing, a challenge to the transaction account holder through the web-client;
causing, a merchant site associated with the purchase transaction to render a verification pop-up window;
obtaining, a verification code obtained from the verification pop-up window;
verifying, the verification code obtained from the verification pop-up window;
notifying, a shift of financial responsibility for the purchase transaction;
Therefore, under the broadest reasonable interpretation, the claims recite a method of fraud liability shifting which is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a financial account issuer system”, “point-of-sale (POS) device”, and “merchant system” for 
receiving data; automatically acquiring a web-client attribute; comparing the acquired web-client attribute with one or more of stored digital wallet attributes from a digital wallet associated with the transaction account holder; confirming that the acquired web-client attribute satisfies one or more of the stored digital wallet attributes; obtaining a transaction attribute from the purchase data; comparing the transaction attribute with one or more of the stored digital wallet attributes; flagging the transaction request; issuing a challenge; render a verification pop-up window; obtaining a verification code; verifying the verification code obtained from the pop-up window; notifying, a shift of financial responsibility; flagging the purchase transaction; and authorizing the purchase transaction are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data i.e. sending and receiving data. These additional elements describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Furthermore, receiving a purchase request; automatically acquiring a web-client attribute; obtaining, a transaction attribute from the purchase data; obtaining a verification code; and notifying a shift of financial responsibility …; amount to insignificant extra-solution activity (i.e. collecting data and the transmission of data over the internet). Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Further, receiving and transmitting data over a network are well-understood routine and conventional language, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014). 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The receiving and notifying steps are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-14 & 16-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
With respect to applicants’ arguments under 35 USC 101, stating that claims 1-20 are not abstract and not directed towards a method of organizing human activity, the arguments have been fully considered, however the examiner respectfully disagrees. Claims 1-20 do not recite a technical solution to a technical problem; rather, they Subject Matter Eligibility Examples since the current claims to not operate in a non-conventional and non-generic way to improve methods for handling a purchase request for a purchase transaction. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/1/2021